In an action to declare unconstitutional and void an amendment to the Zoning Ordinance of the Town of Pound Ridge, adopted March 28, 1955, changing the zoning classification of a strip of land fronting on a highway, from business to residence, plaintiffs appeal from a judgment of the Supreme Court, Westchester County, dated April 16, 1956, dismissing their complaint on the merits, after a nonjury trial. Judgment affirmed, with costs. No opinion. Rolan, P. J., Beldock, Ughetta and Kleinfeld, JJ., concur; Christ, J., not voting.